of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jarrod Hicks on 02/09/22.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
	Claim 1 (Currently amended): A method comprising:
	conducting, by a mobile telephone, an active telephone conversation;
	detecting, by the mobile telephone, that the mobile telephone is within a predetermined distance to a plurality of smart speakers;
	determining, by the mobile telephone, that the mobile telephone is closest to a first smart speaker of the plurality of smart speakers;
	determining, by the mobile telephone, whether that the first smart speaker is configured to conduct a telephone conversation; 
	displaying, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the first smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation; and

	a) detecting that the first smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone; 
	b) detecting that the mobile telephone is within the predetermined distance to the first smart speaker; 
	c) detecting that the mobile telephone is closest to the first smart speaker than any other smart speaker of the plurality of smart speakers, and
	d) receiving selection of the option to transfer the active telephone conversation,
wherein the first smart speaker conducts the telephone conversation independent of the mobile telephone subsequent to the transferring.

Cancel claim 9.

Claim 10 (Currently amended): A method comprising:
detecting, by a smart speaker, that a mobile telephone is within a predetermined distance and closer to the smart speaker than a second smart speaker, the smart speaker and the second smart speaker each being configured to conduct a telephone conversation, wherein the smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone;
determining, by the smart speaker, that an active telephone conversation is being conducted on the mobile telephone;
sending, by the smart speaker, a notification to be presented on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation;
transferring, by the smart speaker, the active telephone conversation from the mobile telephone to the smart speaker in response to detecting that: 
a) the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker; 
b) the mobile telephone is closer to the smart speaker than the second smart speaker; and
c) the option to transfer the active telephone conversation has been selected; and
conducting and continuing, by the smart speaker, the active telephone conversation independently of the mobile telephone.

Cancel claim 17.

Claim 19 (Currently amended): A system comprising:
a processor; and 
one or more sets of instructions that when executed by the processor, cause:
conducting, by a mobile telephone, an active telephone conversation;
detecting, by the mobile telephone, that the mobile telephone is within a predetermined distance to a plurality of smart speakers;
determining, by the mobile telephone, that the mobile telephone is closest to a first smart speaker of the plurality of smart speakers;
determining, by the mobile telephone, whether that the first smart speaker is configured to conduct a telephone conversation; 
displaying, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the first smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation; and
transferring, by the mobile telephone, the active telephone conversation from the mobile telephone directly to the first smart speaker in response to detecting that: 
a) detecting that the first smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone; 
b) detecting that the mobile telephone is within the predetermined distance to the first smart speaker; 
c) detecting that the mobile telephone is closest to the first smart speaker than any other smart speaker of the plurality of smart speakers, and
d) receiving selection of the option to transfer the active telephone conversation,
wherein the first smart speaker conducts the telephone conversation independent of the mobile telephone subsequent to the transferring.
Claim 20 (Currently amended): A system comprising:
a processor; and 
one or more sets of instructions that when executed by the processor, cause:
detecting, by a smart speaker, that a mobile telephone is within a predetermined distance and closer to the smart speaker than a second smart speaker, the smart speaker and the second smart speaker each being configured to conduct a telephone conversation, wherein the smart speaker is configured to conduct the telephone conversation independently of the mobile telephone;

sending, by the smart speaker, a notification to be presented on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation;
transferring, by the smart speaker, the active telephone conversation from the mobile telephone directly to the smart speaker in response to detecting that: 
a) the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker; 
b) the mobile telephone is closer to the smart speaker than the second smart speaker; and
c) the option to transfer the active telephone conversation has been selected; and
managing and continuing, by the smart speaker, the active telephone conversation independently of the mobile telephone.

Allowable Subject Matter
This communication is in response to the Amendment filed on 12/21/21 and telephone interview conducted on 02/09/22.
Claims 1-8, 10-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, 19-20 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “conducting, by a mobile telephone, an active telephone conversation; detecting, by the mobile telephone, that the mobile telephone is within ”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 12/21/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652